Citation Nr: 0602737	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-20 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as stress, as secondary to 
service-connected bilateral pes planus (flat feet).

2.  Entitlement to service connection for shin splints 
including as secondary to service-connected bilateral pes 
planus.

3.  Entitlement to service connection for arthritis as 
secondary to service-connected bilateral pes planus. 

4.  Entitlement to an increased evaluation for bilateral pes 
planus, evaluation as 10 percent disabling from January 1987, 
and 30 percent disabling effective February 21, 2001. 


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION

The veteran served on active military duty from October 1985 
to January 1987.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The veteran alleged at his December 2003 VA examination that 
he developed shin splints in service.  This basis of claim is 
in addition to his shin splints claim as secondary to 
service-connected bilateral pes planus.  Both bases of claim 
are addressed herein.  

During the pendency of the claim, the RO increased the rating 
for bilateral pes planus to 30 percent, effective from 
February 21, 2001. The Board emphasizes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a, "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...." AB v. Brown, 6 Vet. App. 35, 38 (1993). Thus, the 
issue of entitlement to an increased rating for flat feet 
remains on appeal.

The Board in June 2005 remanded the appealed claims for 
appropriate development.  At the time of that Board remand 
the veteran had submitted a notice of disagreement with RO 
denial of the claims for secondary service connection for an 
acquired psychiatric disorder, shin splints, and arthritis.  
The Board accordingly remanded for the RO to issue a 
responsive statement of the case, which the RO did, and the 
veteran thereafter perfected his appeal as to these three 
claims.  All the claims listed in the Issues portion of this 
decision now return to the Board for review.  

In a December 2004 statement, the veteran asserted that a 30 
percent rating should be awarded for bilateral flat feet 
retroactive from the date of service connection in 1987.  In 
the June 2005 remand, the Board referred the claim to the RO 
for appropriate consideration because the issue was not 
developed or certified for appellate review.  As the claim 
has still not been appropriately considered by the RO, the 
Board here again refers it to the RO.

The Board in June 2005 had deferred the issue of an increased 
rating for bilateral pes planus pending development of the 
inextricably intertwined issue of entitlement to service 
connection for shin splints and arthritis of the feet, as 
listed on the title page.  The intertwined issue of 
entitlement to service connection for bilateral shin splints 
is adjudicated herein.  However, the issue of entitlement to 
service connection for arthritis is here again remanded.  
Remand is also necessary for the pes planus increased rating 
issue, based on the submission of additional pertinent 
evidence.  These two remanded issues remain inextricably 
intertwined.  

The issues of entitlement to service connection for arthritis 
of the feet as secondary to service-connected bilateral pes 
planus, and entitlement to an increased evaluation for 
bilateral pes planus, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service-connected bilateral pes planus did not cause or 
make worse any acquired psychiatric disorder.

2.  The veteran does not have shin splints.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder is not proximately due 
to, the result of, and was not aggravated by pes planus.  
38 U.S.C.A. §§ 5103A, 5107  (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.310, 3.326 (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  Shin splints are not proximately due to, the result of, 
or aggravated by pes planus.  38 U.S.C.A. §§ 5103A, 5107  
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310, 
3.326 (2005); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled the VCAA requirements with regard to the claims 
on appeal adjudicated here, by issuance of a VCAA/ 
development letter to the veteran in September 2003.  This 
letter, together with the appealed January 2004 RO decision 
and the June 2005 statement of the case, appropriately 
notified the veteran what VA would do and what he must do in 
furtherance of his claims.  These documents informed the 
veteran with specificity that evidence of current disability 
and a causal association to service or to his service-
connected pes planus would be required to substantiate his 
claims.  He was also asked to provide evidence he had 
supportive of these claims, particularly records of current 
treatment for the claimed disorders.

The veteran was informed of evidentiary and procedural 
development in the course of his appeal by the appealed 
January 2004 rating action, and by a statement of the case in 
June 2005.

The veteran submitted numerous statements supportive of his 
claims on appeal, and was afforded the opportunity to address 
his appeal by testimony.  He declined a hearing by a VA Form 
9 submitted in July 2005.  There is no indication that the 
veteran was deprived of any opportunity to address his 
appealed issues.  
  
Pertinent VA and service medical records are associated with 
the claims folders.  The veteran has not informed of 
additional pertinent records that have not been requested or 
obtained.  

VA treatment and examination records and statements by the 
veteran were associated with the claims folders subsequent to 
the RO's most recent review of the claims adjudicated here by 
a June 2005 statement of the case.  However, the veteran's 
statements were redundant of previously submitted statements, 
and hence require no further RO review prior to Board 
adjudication, to afford the veteran due process including 
pursuant to the VCAA.  The VA treatment and examination 
records received subsequent to the statement of the case did 
not include new findings or conclusions pertaining to an 
acquired psychiatric disorder, simply noting ongoing 
treatment, and hence they also need not be reviewed by the RO 
prior to Board adjudication of the acquired psychiatric 
disorder claim.  While an additional VA examination in July 
2005 did address shin splints, that medical opinion merely 
affirmed prior evidence, by x-rays in December 2004 and bone 
scans in February 2005, indicating by an absence of findings 
that the veteran did not have chronic shin splints.  Hence, 
there is no reasonable possibility the July 2005 VA 
examination report would further the veteran's claim, and no 
reasonable possibility that notice by the RO of denial based 
on the absence of current shin splint disability would 
further the veteran's claim by allowing him the opportunity 
to prove otherwise.  The RO by its June 2005 statement of the 
case informed that there was no objective medical evidence to 
support the conclusions that the veteran had shin splints and 
that they were due to service-connected pes planus.  Hence, 
the veteran was amply and timely informed that absence of 
objective medical evidence of the existence of shin splints 
was a basis of denial of the claim, and the veteran has not 
responsively produced evidence of shin splints or informed of 
the existence of any such evidence.  

The United States Court of Appeals for Veterans Claims 
(Court), in Charles v. Principi, interpreted 38 U.S.C.A. § 
5103A as requiring VA to obtain a medical opinion in any 
compensation claim in which the veteran provides medical 
evidence of a current disability, lay evidence of an in-
service disease or injury, and lay evidence of continuing 
symptomatology since service.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The Court implied that an opinion in 
such a situation is necessary, regardless of the 
contradictory evidence of record regarding an in-service 
disease or injury or any finding regarding the credibility or 
probative value of the veteran's statements.  However, 
regarding the veteran's shin splints claim, the Board notes 
that the RO in the statement of the case accurately observed 
that VA medical opinion evidence that might otherwise support 
the claim must have relied on the veteran's lay statements 
for evidence of current disability, since there were no 
medical findings of shin splints supported by objective 
medical evidence on which to base a medical opinion of a 
causal link to the veteran's service-connected bilateral pes 
planus, that opinion evidence could not support the claim.  
Hence, by the statement of the case the veteran was amply 
informed that there was no credible medical evidence of 
current disability.  Accordingly, there need have been no 
medical examination (and subsequent further review by the RO) 
prior to Board adjudication, the Court's holdings in Charles 
v. Principi notwithstanding.  The fact that there was a 
further VA examination in July 2005 further supporting this 
evidentiary position of no current disability with a medical 
opinion specifically to that effect, provided no additional 
basis for further RO review prior to Board adjudication.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
referenced a preceding section of the statute, 38 U.S.C.A. § 
5103A(a)(2), which indicates that VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The Federal Circuit noted the arguments made by the 
Secretary that "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."  Paralyzed Veterans of 
America, et al., 345 F.3d at 1356.  

The Board's reasoning here is consistent with that underlying 
the determination by the Federal Circuit in Paralyzed 
Veterans of America.  Here, the additional July 2005 VA 
examination evidence affirms the absence shin splints, and 
hence reinforces the absence of a reasonable possibility that 
further development will further the veteran's claim for 
service connection for shin splints.  Accordingly, the Board 
finds that no further review of the claim for service 
connection for shin splints by the RO is warranted following 
association with the claims folder of additional medical 
evidence, including VA treatment evidence and VA examination 
evidence, all of which are consistent with the RO's finding 
of the absence of cognizable evidence of existence of shin 
splints, to include any shin splints causally related to 
service or service-connected bilateral pes planus.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal that are adjudicated 
by this decision.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, VCAA notice was not provided prior to the appealed 
January 2004 rating action. However, that error was not 
prejudicial to the veteran's claims in this instance since, 
as discussed above, he was given ample notice and opportunity 
to remedy deficiencies in his claims.  The Board notes that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are also 
applicable, including provisions pertaining to when notice is 
issued.  In this instance, however, the Board finds that the 
appellant was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  The 
Court has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 
19 Vet. App. 103, (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Service Connection Claims

The veteran's claims of entitlement service connection for 
shin splints and an acquired psychiatric disorder (claimed as 
stress) due to his service-connected pes planus are 
adjudicated here. The claim for service connection for 
arthritis as secondary to his service-connected bilateral pes 
planus is the subject of remand, below.  

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Secondary service connection may be granted where 
the evidence shows that a chronic disability has been caused 
or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for an Acquired Psychiatric Disorder as 
Secondary to Service-Connected Pes Planus

An April 2004 VA social worker's treatment record noted that 
the veteran had somatization symptoms, with an assessment to 
rule out paranoid schizophrenia or a somatization disorder.  
Review of this record and other evidence on file fails to 
demonstrate a relationship between the pes planus and 
psychiatric pathology.  VA medical records show that the 
veteran is currently being treated for diagnosed delusional 
disorder with depression.  There is no indication that his 
current psychiatric disorder is due to or aggravated by his 
service-connected pes planus.  Records reveal that there have 
been problems at work, and other problems with which the 
veteran was dealing.  The clinical data do not show, however, 
any relationship between the onset of the psychiatric 
pathology and the pes planus.  The preponderance of the 
evidence is against the veteran's service-connected pes 
planus either causing or aggravating a current psychiatric 
disorder.  38 C.F.R. § 3.310.  Because the preponderance of 
the evidence is against that claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Shin Splints as Secondary to Service-
Connected Pes Planus

One of the claims folders contains a short note dated in May 
1988 from a VA physician informing that the veteran has 
"extreme muscle tightness and arthritis in the large joints 
of his feet."  The letter was directed to excuse the veteran 
from exertional work activities for a single day.  

A September 2003 report by a VA examiner includes diagnoses 
of bilateral pes planus deformities and bilateral shin 
splints, with an opinion that it is at least as likely as not 
that the veteran's shin splints were related to an altered 
gait "related to his bilateral foot condition."  However, 
that VA examiner did not provide clinical, x-ray, or other 
medical findings upon which he based his assessment of 
bilateral shin splints.  Objective medical evidence, 
including pertinent testing, shows an absence of chronic or 
continuing shin splints.  A subsequent VA examiner, in 2005, 
observed, based on objective medical evidence, that shin 
splints were not present.  Hence, the Board cannot rely on 
contrary medical conclusions that shin splints are present 
absence supporting objective medical evidence.  While they 
may have been suggested by some findings, more comprehensive 
clinical evaluation fails to reveal the presence of chronic 
shin splints.

A September 2003 bilateral foot x-ray report notes a well-
marked bilateral pes planus deformity.  

At a VA examination of the veteran's orthopedic conditions of 
the lower extremities in December 2003 the veteran alleged 
that he developed shin splints in service.  That examiner 
provided no etiological opinion regarding shin splints, but 
did diagnose shin splints, bilateral pes planus, and early 
degenerative joint disease of the ankles bilaterally.  
However, there was again no report of objective medical 
evidence supporting the shin splints diagnosis.

December 2004 x-rays of the feet, ankles, and lower legs 
showed no shin splints.   

VA bone scans obtained in February 2005 showed no evidence of 
shin splints.  

A VA orthopedic examination was conducted in July 2005 in 
part to address the question of an etiological relationship 
between the veteran's bilateral pes planus and any current 
shin splints.  The examiner noted that x-rays were taken of 
the veteran's bilateral feet, ankles, and lower legs in 
December 2004, and these x-rays showed no shin splints.  The 
examiner accordingly concluded that the veteran did not 
currently have shin splints.  Hence, the examiner concluded 
that there were no shin splints causally associated with the 
veteran's bilateral pes planus.  

Because the findings and conclusions of the July 2005 VA 
examiner are based on objective medical evidence, namely 
recent x-rays, these findings and conclusions preponderate 
over the above-noted prior opinions favorable to the 
veteran's secondary service connection claim for shin splints 
but not based on objective medical evidence.  Hence, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral shin splints, 
either as secondary service-connected bilateral pes planus, 
or on a direct basis, because the presence of the claimed 
disability is a necessary element of the claim for service 
connection.  38 C.F.R. § 3.303.  Accordingly, the claim for 
service connection for bilateral shin splints cannot be 
sustained, and the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder as 
secondary to service-connected bilateral pes planus is 
denied.

Service connection for shin splints as secondary to service-
connected bilateral pes planus is denied.  


REMAND

As noted in the decision above, under the VCAA the VA has an 
enhanced duty to notify the claimant of information and 
evidence necessary to substantiate a claim, and to assist in 
development of the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

Procedural due process, including pursuant to the VCAA, 
requires that the RO review VA treatment records pertaining 
to the veteran's claimed arthritis prior to Board 
adjudication of the claim for service connection for 
arthritis as secondary to the veteran's service-connected 
bilateral pes planus.  Additionally, the VA examiner in July 
2005 averred that there was no evidence of arthritis of the 
feet or ankles.  While reports of September 2003 and December 
2004 VA x-rays of the feet included no findings of arthritis, 
bone scans conducted in February 2005 did show increased 
tracer uptake in the shoulders, knees, ankles, and feet 
consistent with degenerative changes.  A medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Hence, the 
July 2005 VA examination cannot serve to support adjudication 
of the arthritis service connection claim, and a further VA 
examination, based on an accurate review of the record, is in 
order prior to adjudication of the claim.  

Additional medical evidence pertaining to the veteran's 
bilateral pes planus has also been received subsequent to the 
September 2005 supplemental statement of the case  September 
2005, which is the most recent one addressing the veteran's 
increased rating claim for that disorder.  Hence, further RO 
review of that increased rating claim is in order, both to 
reflect the additional submitted evidence, and to adjudicate 
the claim contemporaneously with adjudication of the 
inextricably intertwined issue of secondary service 
connection for arthritis.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (inextricably intertwined issues are to 
be adjudicated so as to avoid piecemeal adjudication). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence, to include any outstanding VA 
treatment records up to the present 
time.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination 
to address the nature and etiology of 
any current arthritis, the nature of the 
veteran's pes planus, and any causal 
association between these disorders in 
this veteran.  The claims folders must 
be made available for review for the 
examination, and the examiner must note 
review in the report.  The examiner 
should note in particular VA X-rays 
conducted in September 2003 and December 
2004, and VA bones scans conducted 
February 2005.  Any additional, 
necessary, non-invasive tests or studies 
should be conducted.  Based on review of 
the claims folders and clinical 
findings, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that arthritis of the feet 
and ankles is present, and if so, 
whether each of these is etiologically 
related to the veteran's service-
connected pes planus.  The rationale for 
all opinions expressed must be provided.  
Other possible conclusions potentially 
indicated by the record, such as 
systemic arthritis unrelated to service-
connected pes planus, should be 
addressed.  

The examiner should also provide a 
current clinical evaluation of the 
veteran's bilateral pes planus, and 
address the nature and extent of 
impairment attributable to that disorder 
in this veteran.  

3.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claims. If any 
benefits the subject of remand are not 
granted in full, the veteran should be 
furnished with a supplemental statement 
of the case and afforded the appropriate 
time to reply.  Thereafter, the case 
should be returned to the Board for 
further consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


